Bryan, J.,
delivered the opinion of the Court.
The appellee, plaintiff below, brought an action of slander against the appellant. The words alleged to have been spoken were these: “You are discharged for stealing fish, nuts and breaking off car doors and taking them home also these : “You have been seen eating nuts and herrings.” Which it is averred meant that he had stolen these things.
The plaintiff testified in his own behalf that in March, 1881, he was in the service of the Baltimore and Ohio Railroad Company at Locust Point, and had been for six or seven months previously to that time, and that the defendant was the general agent who had entire charge of the station; that he was discharged from the service of the company; and that he applied to the defendant to know the reason of his discharge ; and that defendant replied “stealing fruit, fish, nuts and breaking up car doors and taking them home.” He further testified that there were five other men present who had been discharged at the same time, and in reply to the same question from ope of them, the defendant said “You are all discharged under one charge there were clerks in the next office, *593the door was open and they were within hearing; the only persons in the room where the conversation took place were the discharged men, and the defendant and his confidential clerk O’Neill. Another witness, one of the discharged men, testified that the defendant appeared to be excited and angry. It was very natural that the plaintiff should wish to know why he was discharged; and it was but simple justice that the defendant should truthfully and frankly tell him the reason. It was in the nature of a social duty that he should do so. It was a proper and legitimate occasion lor him to speak freely and without reserve. In order to relieve him from all embarrassment, the law shields him from any injurious consequences on account of his answer ; provided it is given in truth, honesty and fairness. Within these limits, it is a priviledged communication. If however, he uses the occasion as an opportunity to wreak his ill-will upon the questioner, to abuse and villify him, and to injure him in the estimation of his neighbors, he will be held to a just responsibility. He must answer the question, simply as a mode of giving to the questioner the information which he ought justly and rightfully to have. When the words alleged to be slanderous, are embraced in the class of privileged communications, it is shown by a great number ■of authorities that the plaintiff is bound to prove the existence of malice as the real motive of the defendant’s language. But it is not necessary to prove that there was personal spite or ill-will towards the plaintiff. It was held in Garrett vs. Dickerson, 19 Md., 450, that “evidence of any act or circumstance tending to show the want of good faitli may be offered to show the existence of malice.”
The evidence for the defendant tended to show that there had been a great many pilferings of a petty character from the freight cars, and that defendant had employed a detective, who was in the service of the Balti*594more and Ohio Railroad Company, to ascertain the guilty parties, and that he reported the plaintiff and several others as having committed the depredations, and that upon his report the persons accused were dismissed from the service of the company by the defendant. We have not found in the record any fact or circumstance which tends to show a want of good faith on the part of the defendant in acting oü. the report of the detective ; or that in answering the inquiry addressed to him by the plaintiff, he exceeded the requirements of the occasion. He would not have been justified in speaking to other persons as he did; but the plaintiff sought information of him, and he gave it. It is true other persons were present, and those in the next room were within the sound of his voice ; the plaintiff, however, surely cannot complain that his question was answered when and where it was asked. It is not a question in this case whether the plaintiff was guilty of the charges against him, but simply whether the defendant was influenced by malice when he gave the plaintiff the answer in question. It is stated in the evidence that the defendant appeared to be excited and angry ; but we must test the good faith of his answer by the character of the information which had been furnished to him. He may have committed an error of judgment; but he had a right honestly and fairly to form and express his own opinion, and was required to do so in the discharge of the duties of his' position. The defendant denied having used the language attributed to him, and he is sustained in his denial by another witness. In deciding the question which we have been considering, we are, however, confined to the affirmative testimony on this point. The question of malice ought not to have been left to the jury; and as a special exception was filed to the plaintiff's prayers, the judgment must be reversed.
(Decided 10th March, 1886.)

Judgment reversed without awarding neio trial.